           Case 2:19-cr-00935-KSH Document 10 Filed 01/16/20 Page 1 of 1 PageID: 23

                                  UNITED STATED DISTRICT COURT
                                      DISTRICT OF NEW JERSEY
                                     MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                              DATE: January 16, 2020
JUDGE: KATHARINE S. HAYDEN
COURT REPORTER: LAURIE ENGEMANN

TITLE OF CASE:                                              DOCKET # 19-cr-935
UNITED STATES OF AMERICA
           vs.

DAVID BUCKINGHAM

               DEFT. PRESENT

APPEARANCES:
Vijay Dewan, and Courtney Howard, AUSA for Government
Lisa Mack, AFPD, for defendant


Nature of Proceedings: ARRAIGNMENT
Defendant enters a plea of Not Guilty to counts 1-5 of the Indictment.
Scheduling Order submitted to the Court.
Bail continued.

Time Commenced: 11:43 PM
Time Adjourned: 11:46 PM




                                                       Christine Melillo, Courtroom Deputy
                                                       To the Honorable Katharine S. Hayden
